DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101:
Applicant argues that the claims recite generating an initial mesh and analysis mesh by a processor, and storing the analysis mesh in a storage device, and as such cannot be directed to a judicial exception.  Applicant further argues that these elements provide a practical application.  These elements are merely generic computer components invoked as tools to carry out the judicial exception.  See MPEP §2106.07(b), “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”  More particularly, see MPEP §2106.05(f), “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.”  In this case the processor is being used to perform calculations, and the storage device is being used to store data, entirely in line with a generic computer’s operation.  The improvement is in the field of mathematical analysis – the structure and use of the computer components is entirely in line with their use as generic components.  This argument is not persuasive.
Applicant highlights various features of the claims, and argues that the claims are linked to features of the tool path that enable “an accurate modeling simulation of the article”.  However, no practical application is integrated into the claims as they merely recite mathematical relationships and generic computer components.  No physical tool path or manufacturing are involved, merely numerical calculations that generally link the exception to a field of use (see MPEP § 2106.05(h)) – the limitations 
Regarding applicant’s argument that memory required is reduced and processing time is improved, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  In view of this, applicant’s argument is not persuasive.
Applicant argues that the claims provide significantly more, referencing prior made arguments that posit the claimed invention is directed to a technological improvement in the field of computer technology.  As this was not persuasive due to the improvement being within the realm of the abstract idea (see above reasoning) for step 2A, it remains unpersuasive for the same reasons in step 2B.
In view of the above, the 35 USC 101 rejections are maintained, with revisions made to match the claim amendments.
35 USC 103:
Applicant’s initial arguments (p.10 of remarks dated 9/20/2021) are drawn to the newly amended limitations.  Mark’s model does fall within the scope of a model that “encompasses the tool path”.  It does not, however, base itself on a division of a cuboid tool path as recited in the amended claims.  Applicant’s argument is therefore persuasive in regards the amended claims.  The prior grounds of rejection are overcome via the amendment.
Applicant’s further arguments (lower part of p.12 of remarks) are drawn to the claimed feature of “overlap between the tool path and the microelements” and the use of this for generating an analysis mesh.  Applicant argues that Tenma does not disclose generating overlap between portion sections and a tool path.  However, Mark is relied upon for this, as it performs “checking all triangles or groups of proximate triangles vs. all cutting planes for intersections” – the cutting planes being equivalent to tool 
Applicant argues that no reason has been provided for combining the prior art references to render obvious the claimed features, however, clear statements providing a rationale for why one of ordinary skill in the art would be motivated to make such a combination have been provided where appropriate in the rejections.  As such, this argument is respectfully not persuasive.
In view of the above, new grounds of rejection are made as a result of the claim amendments, including the Matsubara (US 20160077518 A1) reference in the combination to render obvious the cuboid tool path features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts/relationships) without significantly more.  Claims 1-3 and 7 are directed to methods (processes), claims 5 and 8-10 are directed to non-transitory computer-readable mediums (articles of manufacture), and claim 6 is directed to a device (machine), all statutory categories of invention.  The claims, however, are directed to mathematical concepts/relationships (a subcategory of abstract ideas), primarily in the form of generating and manipulating mesh geometry that represents mathematical relationships between mesh elements.  Meshing is a field of mathematics 
inputting the tool path for modeling the article;; (this amounts to a necessary data gathering step, and includes provisioning purely numerical data that represents a tool path)
generating, by a processor an initial mesh that is made up of a number of microelements and encompasses the tool path; and (a mesh as discussed above is a mathematical relationship specifying geometry in the form of numerical values, enabling the geometry to be stored as numerical data.  The microelements set forth by the claims are equivalent to the polygonal elements of the mesh and the tool path is further numerical geometry data.  The processor is a generic computer component being invoked merely to carry out calculations)
based on the tool path by dividing a cuboid that encompasses the tool path into the microelements in longitudinal, lateral and height directions of the cuboid; (this amounts to providing a numerical 3-dimension coordinate system for the tool path, a further specification of mathematical geometry data)
generating, by the processor, the analysis mesh by determining overlap between the tool path and the microelements and, (this is equivalent to performing numerical comparison operations on the numerical mesh and path data – checking numerical distances between the data values.  The use of a processor is again merely a generic computer component.)
removing non-overlapping microelements from the initial mesh, and (this is Boolean flagging and deleting a subset of the numerical data according to the distance calculation results)
storing the analysis mesh with an association of the tool path with overlapping microelements in a storage device. (this is associating the numerical data representing the path with the numerical data representing the subset of the mesh data – equivalent to forming a mathematical relationship between 
This judicial exception discussed above is not integrated into a practical application. In particular, the claim only recites the following additional elements – a processor, inputting the tool path, and storing data in a storage device.  This would include a processor retrieving data from memory and storing it back into memory.  Such the processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving data from and storing data to memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to retrieve and store data via a storage device (e.g. memory) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, and 7 recite only further details regarding the numerical calculations and numerical data that is being analyzed via mathematical relationships and concepts.
Claims 4 and 8-10 recite only further details including a generic computer component (“A non-transitory computer-readable recording medium storing a program”) that is performing the generic computing task of storing program instructions.
Claim 6 recites limitations equivalent to claim 1, and further includes “an input device” and “a processor”.  An input device would include a processor retrieving information from memory, and a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US20160311165A1) in view of Matsubara (US 20160077518 A1) and Tenma (US20160214325A1).
Regarding Claim 1:
Mark teaches:
inputting the tool path for modeling the article; (¶129 Subsequently, for each layer, toolpaths (“layers and slices” 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material.)
generating, by a processor an initial mesh that is made up of a number of microelements and encompasses the tool path; and (¶131 as cited above discusses meshes; ¶135 when converted into an STL, the 3D data structure is transformed into a geometry mesh defining only the exterior perimeter, but retains all of the characteristics of the more complex CAD representation. As noted, this is optional, as the mesh representation is easier to “slice”. Defective, non-“watertight” or non-manifold STLs may be repaired such that all vertices are properly connected, but the representation as a mesh remains essentially similar.; ¶286 The computer receives a three-dimensional geometry such as a solid model, NURBS model, mesh or STL file. The computer slices the three-dimensional geometry into layers LA1 . . . LAm, and generates toolpath instructions to deposit consolidated composite swaths; examiner notes that ¶37 of the instant application's specification notes that the claimed microelements can include "polyhedral microelements", such as the hexahedral elements of a mesh, and that the geometry mesh of the reference as set forth in ¶127 includes a "polygon mesh of the desired part" made up of "cells or polygons having edges" - directly equivalent to the claimed microelements.)
generating, by the processor, the analysis mesh by determining overlap between the tool path and the microelements and (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably). Techniques include checking all triangles or groups of proximate triangles vs. all cutting planes for intersections)
storing the analysis mesh with an association of the tool path with overlapping microelements in a storage device. (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably).; examiner notes that the slices are inherently stored in a computer system executing operations on data held in memory)
Mark does not teach in particular, but Matsubara teaches:
based on the tool path by dividing a cuboid that encompasses the tool path into the microelements in longitudinal, lateral and height directions of the cuboid; (¶48 generates a tool path; ¶52 FIG. 15 illustrates an example of the work origin W0 and the coordinate axes arranged at a position having a minimum value in the X -axis direction, a minimum value in the Y -axis direction, and the maximum value in the Z -axis direction of the arranged cuboid containing the CAD data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 3 axis cuboid modeling of Matsubara to the tool path and geometry modeling of Mark, in order to provide a numerical-control machining-program creation device that can create an NC machining program including turning machining easily and efficiently (Matsubara, ¶7).
Mark does not teach in particular, but Tenma teaches:
removing non-overlapping microelements from the initial mesh; and (Abstract, modeling performance value of a three-dimensional printer; setting a first flag indicating whether a part of a shape of the three-dimensional object is present to each of the portion sections indicated by the portion section data, based on an overlapping degree between each of the portion sections and the three-dimensional object; and creating modeling data indicating the three-dimensional object obtained by arranging, in the respective portion sections having the first flag indicating that the part of the shape of the three-dimensional object exists, a three-dimensional object corresponding to the specific shape of the respective portion sections; ¶42 the flag indicating that at least a part of the shape of the three-dimensional object 112 does not exists in a portion section may be referred to as a deletion flag; ¶100 the second generation unit 406 generates the modeling data 103 indicating the three-dimensional object 115 obtained by respectively arranging and combining three-dimensional objects having the shapes of the portion sections 114, in the portion sections 114 in each of which the set flag indicates a part of the three-dimensional object 115 exists, from among the plurality of portion sections 114.; examiner notes the methodology set forth in ¶100 of the reference is excluding the sections with the deletion flag by only including features with the shape flag (the two flags are opposites), see Figs. 15A and B)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 3D modeling of Tenma, notably including the deletion flag and overlap checks, to the tool path and geometry modeling of Mark as modified by Matsubara, in order to enable a presentation of a modeling result that may be understood before the modeled operation is performed by the 3D printer practically (Tenma, ¶49).

Regarding Claim 2:
Mark teaches:
wherein the generating of the initial mesh and overlap between the tool path and the microelements is performed by taking width and thickness of the tool path into account. (¶147  This generates a set of two dimensional slices at a fixed height or variable height (either may be recorded as metadata for a particular slice). The fixed or variable height may be of any thickness/resolution printable by the target 3D printer; ¶129 Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule).)

Regarding Claim 3:
Mark teaches:
wherein attributes of the tool path are included in the association of the tool path with the overlapping microelements. (¶129 Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule).)

Regarding Claim 5:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer having the processor and the storage device to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 1. (the grounds of rejection presented above for claim 1 are applicable here)

Regarding Claim 6:
Mark teaches:
an input device configured to input the tool path for modeling the article (¶129 Subsequently, for each layer, toolpaths (“layers and slices” 1002) are calculated by a path planner 1004 for controlling actuators to deposit, focus a laser or lamp or projector to cure, solidify, or otherwise apply material.)
a processor configured to generate an initial mesh that is made up of a number of microelements and encompasses the tool path (¶131 as cited above discusses meshes; ¶135 when converted into an STL, the 3D data structure is transformed into a geometry mesh defining only the exterior perimeter, but retains all of the characteristics of the more complex CAD representation. As noted, this is optional, as the mesh representation is easier to “slice”. Defective, non-“watertight” or non-manifold STLs may be repaired such that all vertices are properly connected, but the representation as a mesh remains essentially similar.; ¶286 The computer receives a three-dimensional geometry such as a solid model, NURBS model, mesh or STL file. The computer slices the three-dimensional geometry into layers LA1 . . . LAm, and generates toolpath instructions to deposit consolidated composite swaths; examiner notes that ¶37 of the instant application's specification notes that the claimed microelements can include "polyhedral microelements", such as the hexahedral elements of a mesh, and that the geometry mesh of the reference as set forth in ¶127 includes a "polygon mesh of the desired part" made up of "cells or polygons having edges" - directly equivalent to the claimed microelements.)
the processor being further configured to generate the analysis mesh by determining overlap between the tool path and the microelements, (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably). Techniques include checking all triangles or groups of proximate triangles vs. all cutting planes for intersections)
a storage device configured to store the analysis mesh with an association of the tool path with overlapping microelements. (¶147 In step 752, the process slices the (pre-processed or corrected) geometry (e.g., triangle) mesh in to layers, strata, or slices (these terms used interchangeably).; examiner notes that the slices are inherently stored in a computer system executing operations on data held in memory)
Mark does not teach in particular, but Matsubara teaches:
based on the tool path by dividing a cuboid that encompasses the tool path into the microelements in longitudinal, lateral and height directions of the cuboid, (¶48 generates a tool path; ¶52 FIG. 15 illustrates an example of the work origin W0 and the coordinate axes arranged at a position having a minimum value in the X -axis direction, a minimum value in the Y -axis direction, and the maximum value in the Z -axis direction of the arranged cuboid containing the CAD data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 3 axis cuboid modeling of Matsubara to the tool path and geometry modeling of Mark, in order to provide a numerical-control machining-program creation device that can create an NC machining program including turning machining easily and efficiently (Matsubara, ¶7).
Mark does not teach in particular, but Tenma teaches:
and removing non-overlapping microelements from the initial mesh; and (Abstract, modeling performance value of a three-dimensional printer; setting a first flag indicating whether a part of a shape of the three-dimensional object is present to each of the portion sections indicated by the portion section data, based on an overlapping degree between each of the portion sections and the three-dimensional object; and creating modeling data indicating the three-dimensional object obtained by arranging, in the respective portion sections having the first flag indicating that the part of the shape of the three-dimensional object exists, a three-dimensional object corresponding to the specific shape of the respective portion sections; ¶42 the flag indicating that at least a part of the shape of the three-dimensional object 112 does not exists in a portion section may be referred to as a deletion flag; ¶100 the second generation unit 406 generates the modeling data 103 indicating the three-dimensional object 115 obtained by respectively arranging and combining three-dimensional objects having the shapes of the portion sections 114, in the portion sections 114 in each of which the set flag indicates a part of the three-dimensional object 115 exists, from among the plurality of portion sections 114.; examiner notes the methodology set forth in ¶100 of the reference is excluding the sections with the deletion flag by only including features with the shape flag (the two flags are opposites), see Figs. 15A and B)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the 3D modeling of Tenma, notably including the deletion flag and overlap checks, to the tool path and geometry modeling of Mark as modified by Matsubara, in order to enable a presentation of a modeling result that may be understood before the modeled operation is performed by the 3D printer practically (Tenma, ¶49).

Regarding Claim 7:
Mark teaches:
wherein attributes of the tool path are included in the association of the tool path with the overlapping microelements. (¶129 Toolpaths are generated per internal algorithms that determine offsets, scales, and cellular decomposition for complete coverage approaches of the various contours. Some parameter control may be applied to the rules 1006 (e.g., an adjustable 1-5 thicknesses of deposited plastic for an outer perimeter forming rule).)

Regarding Claim 8:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer having the processor and the storage device to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 2. (the grounds of rejection presented above for claim 2 are applicable here)

Regarding Claim 9:
Mark teaches:
A non-transitory computer-readable recording medium storing a program for causing a computer having the processor and the storage device to execute (¶122 The controller 20 executes instructions which cause the filament drive to deposit and/or compress fiber into the part. The instructions are held in flash memory and executed in RAM (not shown; the instructions may be embedded in the controller 20))
the analysis mesh generation method according to claim 3. (the grounds of rejection presented above for claim 3 are applicable here)

Regarding Claim 10:
Mark teaches:

the analysis mesh generation method according to claim 7. (the grounds of rejection presented above for claim 7 are applicable here)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147